Citation Nr: 0606728	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  03-18 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a higher initial evaluation for bilateral 
hearing loss, currently assigned a 10 percent rating.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kay Hudson, Counsel



INTRODUCTION

The veteran had active service from January 1966 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 2002, which, in pertinent part, granted service 
connection for bilateral hearing loss, and assigned a 
noncompensable evaluation.  In September 2003, the veteran 
appeared at a hearing held at the RO before the undersigned 
(i.e., Travel Board hearing).  The issue was remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC, in June 2005.  In a December 2005 rating decision, a 10 
percent rating for bilateral hearing loss was granted, 
effective in August 2001, the date the veteran's informal 
claim for service connection was received.  However, since 
the rating decision granted less than the maximum available 
rating, the issue remains on appeal.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

In the June 2005 remand, the Board also determined that a 
timely notice of disagreement had been received with respect 
to the issue of entitlement to service connection for a skin 
condition, and remanded the issue so that the veteran could 
be furnished a statement of the case addressing the issue.  A 
statement of the case was sent to the veteran in December 
2005, and he was advised that a timely substantive appeal 
(i.e., within 60 days of the letter, or within a year of the 
action appealed, whichever is later) would be required for 
appellate review of the additional issue.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 
Vet. App. 433, 436 (1997).  The time period has expired, and 
no substantive appeal has been received; accordingly, that 
issue is not before the Board.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2005).  

FINDINGS OF FACT

1.  The veteran has an exceptional pattern of hearing 
impairment in the left, but not the right, ear.

2.  The veteran's bilateral hearing loss is manifested by 
hearing loss corresponding to auditory acuity level II in the 
right ear and level VI in the left ear.   


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for bilateral hearing loss are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100, 
§ 4.86 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected bilateral 
hearing loss warrants a higher disability evaluation.  He 
states that he can hardly hear anything without his hearing 
aids.  Disability ratings are determined by the application 
of a schedule of ratings based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2005); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The effective date for the grant of service connection is in 
August 2001.  In initial rating cases, separate ratings can 
be assigned for separate periods of time based on the facts 
found; therefore, all evidence of the veteran's condition 
since the effective date must be carefully considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.

Organic impairment of hearing acuity is rated by using 
audiological test results, and the basic rating method 
involves using both the results of controlled speech 
discrimination tests (Maryland CNC) and the average decibel 
threshold level as measured by pure tone audiometry tests at 
the frequencies of 1000, 2000, 3000, and 4000 Hertz.  Tests 
are conducted without hearing aids.  The rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85. 

On an authorized audiological evaluation in July 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
60
80
80
68
LEFT
55
70
80
80
71

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 94 in the left ear.

On an authorized audiological evaluation in November 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
Average-
Reported
Average-
Calculat
ed
RIGHT
50
70
80
80
62
70
LEFT
55
70
80
80
63
71

Speech audiometry revealed speech recognition ability of 92 
percent in each ear.  

The four-threshold average recorded on the examination report 
is not correct, based on the decibel thresholds for each 
hertz level.  Since the findings of pure tone threshold 
levels individually are more specific, and more consistent 
with the findings obtained in July 2003, the Board adopts 
those findings, and has recalculated the four-threshold 
average, as shown above. 

The assignment of a disability rating for hearing impairment 
is "derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometry evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet.App. 345, 349 (1993).  The application of the 
findings obtained on both the 2003 and 2005 audiometry 
examinations to the designated auditory acuity levels in 
Table VI in the rating schedule results in the numeric 
designation of II in each ear.  With the application of the 
numeric designations of II in both ears to Table VII, a 
noncompensable evaluation is warranted.  38 C.F.R. § 4.85, 
Code 6100.  

However, where circumstances warrant, there is also a method 
for rating exceptional patterns of hearing impairment, as 
defined in the regulation.  38 C.F.R. § 4.86.  The regulation 
delineates two situations in which such consideration is 
deemed appropriate-one requires that the puretone threshold 
at 1000 Hertz be 30 decibels or less, and 70 decibels or more 
at 2000 Hertz.  38 C.F.R. § 4.86(b).  The results of the 
veteran's hearing tests do not meet those criteria.  

The other exceptional pattern is where the puretone 
thresholds in the specified frequencies of 1000, 2000, 3000, 
and 4000 Hertz are all 55 decibels or more.  38 C.F.R. § 
4.86(a).  Each ear is to be evaluated separately.  Id.  The 
results of both tests show that the veteran's hearing meets 
the pattern for exceptional impairment in the left ear, but 
not the right ear, and the RO rated the veteran accordingly.  

As applied to Table VIA, the veteran's hearing impairment in 
the left ear, on both examinations, corresponds to Level VI.  
With the application of the numeric designations of II in the 
right ear and VI in the left ear to Table VII, a 10 percent 
evaluation is warranted, but no higher.  38 C.F.R. § 4.85, 
Code 6100.  

Both hearing tests confirm that the veteran's bilateral 
hearing loss is properly rated at 10 percent.  There have 
been no periods of time, since the effective date of service 
connection, during which a higher disability rating has been 
warranted; thus "staged ratings" are not warranted.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).  Indeed, 
audiometry findings on the two tests were quite consistent.  
The preponderance of the evidence is against the claim for a 
rating higher than 10 percent for bilateral hearing loss.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The VCAA notice requirements have been satisfied by virtue of 
letters sent to the claimant in January 2002 and November 
2005.  The 2002 letter, sent prior to the rating decision on 
appeal, advised the claimant of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In the 2005 letter, he was told to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He 
was specifically told that it was his responsibility to 
support his claim with appropriate evidence.  

Both of the letters only referred to the issue of service 
connection, and, hence, did not provide notice of evidence 
necessary to substantiate the higher rating claims.  However, 
VA is not required to provide separate 38 U.S.C.A. § 5103(a) 
notice with regard to "downstream" issues, where the notice 
was provided in connection with the original claim.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003), 69 Fed. Reg. 25180 (2004); 
Grantham v. Brown, 114 F .3d 1156 (1997).  The January 2002 
letter was sent prior to the original grant of service 
connection, and satisfied all notice elements, except 
specifically telling him to provide any relevant evidence in 
his possession.  38 C.F.R. § 3.159(b)(1); see Pelegrini, 
supra.  However, this defect was cured by subsequent notice 
and development, in particular, the detailed discussion of 
potential evidence which took place during the veteran's 
Board hearing.  Any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Moreover, the claimant 
has not alleged that VA failed to comply with the notice 
requirements of the VCAA.  Id. 

In addition, by virtue of other correspondence such as the 
notification of the rating decision on appeal and the 
statement of the case, he was provided with specific 
information as to why the claim for an increased disability 
rating was being denied, and of the evidence that was 
lacking.  As a result, the Board finds that the veteran is 
not prejudiced by consideration of the perfected appeal an 
increased disability rating for bilateral hearing loss in 
this decision.  See Mayfield, supra.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini, supra; see also Mayfield, supra.  That was not 
done in this case.  However, the claimant still has the right 
to VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above.  
Although the notice provided to the claimant in 2002 was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after 
the notice was provided, the claim was readjudicated and an 
additional SSOC was provided to the veteran in December 2005.  
Not only has he been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file, as well as private records 
identified by the veteran.  He has not identified any 
potentially relevant records which have not been obtained; he 
specifically stated that, at his hearing, that prior 
treatment records are unavailable.  The veteran was afforded 
two VA examinations which disclosed consistent findings.  He 
was also provided with the opportunity to present sworn 
testimony in support of his claim during the September 2003 
hearing on appeal.  Thus, VA has satisfied its duties to 
inform and assist the claimant at every stage of this case.  

Therefore, he is not prejudiced by the Board considering the 
merits of the claim in this decision.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


ORDER

An evaluation in excess of 10 percent for bilateral hearing 
loss is denied.



____________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


